Citation Nr: 0216432	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  02-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  By a rating decision prepared in 
September 2000 and issued to the veteran in October 2000, the 
RO granted service connection for PTSD and assigned a 50 
percent disability evaluation, effective in December 1997.  
The veteran timely disagreed with that initial disability 
evaluation, and, in November 2000, a statement of the case 
was issued.  In December 2001, the veteran submitted a timely 
substantive appeal regarding the initial disability 
evaluation assigned for PTSD.  

In November 2000, the veteran claimed entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connective disability.  The veteran's claim of 
unemployability has not been adjudicated by the agency of 
original jurisdiction.  That claim is not inextricably 
intertwined with the claim on appeal before the Board.  See 
Colayong v. West, 12 Vet. App. 524 (1999) (schedular rating 
claims are not inextricably intertwined with TDIU claims).  
That issue is referred to the RO for further action.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim and all evidence 
necessary for an equitable disposition of the claim addressed 
in this decision has been obtained.

2.  During the pendency of this appeal, the veteran's 
service-connected PTSD was manifested by irritability, sleep 
disturbances, nightmares, restricted affect, and by Global 
Assessment of Functioning scores of 55, but was not 
manifested by circumstantial, circumlocutory, stereotypical, 
or illogical speech, obsessional rituals, violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships. 

3.  Although there were some variations in the symptoms 
observed or in the veteran's complaints over the period 
included in this initial evaluation, the severity of 
disability due to PTSD did not vary significantly so as to 
meet the criteria for an evaluation in excess of the 50 
percent evaluation assigned during any portion of the 
evaluation period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2002); 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD is more 
severely disabling than the initial 50 percent evaluation 
assigned reflects.  

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of certain 
amendments, not relevant in this case, to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

A January 2001 letter specifically advised the veteran of the 
types of evidence he could identify or submit and the types 
of evidence that VA would obtain on his behalf or assist in 
obtaining if identified.  The veteran was again advised, by a 
November 2001 statement of the case (SOC), of the enactment 
of the VCAA and the provisions of that law, and the duty to 
assist and notify imposed in that enactment.  The veteran was 
also notified of the information necessary to substantiate 
his claim, including the requirements for an evaluation in 
excess of 50 percent, by means of the discussion in the 
November 2001 SOC.

After the January 2001 letter was provided, numerous 
additional items of evidence were identified and were 
obtained by VA.  No additional evidence which is required to 
adjudicate the claim before the Board on appeal has been 
identified since the November 2001 SOC was issued.  The Board 
notes that additional evidence is referenced in the file, but 
that evidence is related to the claim for TDIU which, as 
noted in the Introduction to this decision, is not before the 
Board.

VA must also make reasonable efforts to assist the claimant 
to obtain evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. at 
45,630-31 (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the veteran's inpatient and outpatient 
VA clinical records, and private clinical records have been 
submitted.  The veteran has been afforded VA examinations.  
All identified evidence has been obtained.  The veteran has 
provided testimony on his behalf.  The veteran is represented 
by an attorney who has raised arguments on the veteran's 
behalf.  Given the numerous items of correspondence regarding 
the evidence required to substantiate the claim and VA's 
notifications to the veteran regarding the assistance 
provided in the development of the claim, the Board finds 
that the requirements of the VCAA, both as to assistance and 
notification of evidence and assistance, have been met.

Factual Background

Historically, the veteran sought service connection for PTSD 
in 1989, and that claim was denied.  In March 1998, the 
veteran submitted a formal claim for service connection for 
PTSD, following submission of an informal claim.  That claim 
was granted, and, by a September 2000 rating decision a 50 
percent evaluation was assigned, effective December 22, 1997. 

Private clinical records dated in December 1997 reflect that 
the veteran complained that his nerves were bothering him.  
In March 1998, the veteran's private physician noted that his 
PTSD was "really a big problem" and also affected the 
veteran's depression.  VA treatment notes dated in March 1998 
reflect a clinical opinion that treatment for PTSD was 
needed.  June 1998 private notes reflect that there was no 
change in the veteran's PTSD clinical status.  He was 
described as "doing reasonably well." 

VA outpatient clinical records dated from January 1998 
reflect that the veteran underwent an initial interview for 
the outpatient PTSD program.  Zoloft had been prescribed by 
his private physician six weeks earlier.  The veteran had 
symptoms consistent with depression as well as PTSD, but 
denied suicidal ideation.  During evaluation in February 
1998, the veteran reported that he was having difficulty 
handling pressure and that it was difficult even to answer a 
phone.  He reported poor sleep, poor concentration, decreased 
libido, weight loss, and generalized anxiety, all of which 
had worsened in the last year.  He denied violent behavior, 
stating that he tended to keep his anger inside.  He reported 
sleeping poorly, staying up until 3 a.m. watching TV and then 
getting up at 6 a.m.  

Progress notes dated in March 1998 reflect that the veteran 
reported that he had more frequent episodes of intrusive 
thoughts at nighttime than in the daytime, had difficulty 
sleeping, and had nightmares.  In April 1998, the veteran 
reported having depressive episodes lasting up to three weeks 
at a time.  He reported that he had stopped using alcohol at 
the time of his 1997 cardiac surgery and continued to abstain 
from use of alcohol.  May 1998 treatment notes reflect that 
the veteran did not follow through with plans to attend a 
PTSD outpatient group.  Outpatient treatment notes dated from 
June 1998 through January 1999 reflect that the veteran 
continued to abstain from alcohol and continued to take 
medication prescribed for control of PTSD and participate in 
PTSD treatment.  In August 1999, the veteran's private 
physician noted that the veteran was continuing to use 
alcohol.

The report of a May 1998 examination conducted for Social 
Security Administration disability determination purposes 
reflected that the veteran had been unable to work outside 
since January 1997, when he had cardiac surgery, because he 
could no longer climb a ladder.  His longest continuous 
employment had been for seven years.  His primary work 
experience was in construction.  He also worked as an account 
manager.  He generally related adequately to co-workers and 
supervisors.  The veteran reported VA treatment for PTSD 
since 1989.  He reported his current symptoms as being 
miserable, having bad dreams, and being "worn out" because of 
loss of sleep from the dreams.  He reported going to meetings 
of veterans' groups and talking with friends two or three 
times a week.  The SSA examiner did not assign a GAF score.

At a personal hearing conducted in September 1999, the 
veteran primarily testified regarding stressors he 
experienced during his service.  He testified that he 
continued to have nightmares, "bad times," and trouble with 
his "nerves."

VA treatment notes dated in December 2000 reflect that the 
veteran asked to re-connect with the PTSD program.  The 
veteran reported that he had stopped taking the medication 
prescribed, Sertraline, around March 1999.  Gradually he 
became more symptomatic after that, with worsening sleep 
disturbances and increased frequency of nightmares.  He 
reported being irritable toward his wife and grandchildren.  
He reported suicidal thoughts and feeling easily bored.  He 
reported that he had attempted to work over the summer, but 
had lost employment because of irritability.  The 
psychologist who conducted the interview concluded that the 
veteran was having an exacerbation of depressive and PTSD 
symptoms.  The examiner noted that the veteran's mood was 
"not good" and his affect was restricted.  The veteran 
reported that he could not stand to be around people due to 
irritability and boredom.  He also reported that he lost his 
temper quite a bit, cried often, and had flashbacks about 
twice a week.  The examiner concluded that the veteran met 
all criteria for PTSD.  Following January 2001 evaluation, 
including PTSD scales and Hamilton scale for depression, a 
GAF score of 55 was assigned in February 2001.

On mental status examination in mid February 2001, the 
veteran was neatly dressed and cooperative.  He was alert and 
oriented.  His thoughts were organized.  There was no 
suicidal or homicidal ideation.  There were no auditory or 
visual hallucinations.  He appeared tired and sad.  His mood 
was sad.  His memory was grossly intact but was not formally 
tested.  His insight was fair and his judgment was good.  The 
GAF score of 55 was again assigned.

A March 2001 Social Security Administration (SSA) decision 
which granted Social Security disability benefits determined 
that the veteran had post-traumatic stress disorder, severe, 
with a history of alcohol abuse, among other significant 
medical disorders including stenosis of the right coronary 
artery requiring angioplasty, chronic obstructive pulmonary 
disease and emphysema and a right renal artery angioplasty as 
well as peripheral vascular disease and poor circulation to 
the lower extremities. 

Applicable Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's December 1997 claim, 
a 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61-70 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school function.

Analysis

The veteran contends, in essence, that his disability is more 
severely disabling than his current evaluation, a 50 percent 
evaluation, would suggest.  However, his contention is not 
supported by the medical evidence of record.  Specifically, 
there is no evidence that the veteran's symptoms have 
included impairment of ability to communicate verbally.  
There is no evidence of circumstantial, circumlocutory, or 
stereotypical speech, so as to meet the criteria for a 50 
percent evaluation, nor is there evidence that the veteran 
ever displayed illogical or obscure speech so as to meet the 
criteria for a 70 percent evaluation.  

The veteran reported, at his May 1998 SSA examination, that 
he had panic attacks when he would wake up from a nightmare.  
While this evidence meets the criteria for the veteran's 
current evaluation, a 50 percent evaluation, this evidence 
establishes that the veteran does not have "near-continuous" 
panic attacks so as to meet the criteria for a 70 percent 
evaluation.  The medical evidence specifically shows that the 
veteran's thoughts were organized and his judgment was intact 
during the relevant period.  Although the evidence 
establishes that the veteran was irritable, there is no 
evidence of periods of or outbursts of violence.  

The evidence establishes that the veteran remains married to 
his spouse of many years and is contact with his children and 
grandchildren.  The examiner who conducted the May 1998 SSA 
examination noted that the veteran generally related 
adequately to co-workers and supervisors.  It is not clear 
that the evidence establishes that the veteran's PTSD results 
in difficulty in establishing and maintaining work and social 
relationships so as to meet the criteria for a 50 percent 
evaluation.  The evidence establishes that the veteran is not 
unable to establish and maintain relationships so as to meet 
the criteria for a 70 percent evaluation.  The GAF scale 
scores of 55 assigned in this case indicate both moderate 
symptoms and moderate difficulty in social and occupational 
functioning, consistent with a 50 percent evaluation, but 
that score is not consistent with a 70 percent evaluation.  
See DSM-IV at 46-47; Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The veteran is not shown to have severe deficiencies in most 
areas identified in Diagnostic Code 9411.  To the contrary, 
the veteran is shown to have one primary symptom, depression, 
and the evidence establishes that there is also impairment of 
industrial capability as a result of sleep disturbances.  
While the veteran meets some of the criteria for a 50 percent 
evaluation, he does not meet others.  The evidence 
establishes that the veteran does not meet more than one or 
two of the criteria for a 70 percent evaluation, and does not 
meet any of the criteria for a 100 percent schedular 
evaluation.  The disability picture related to the veteran's 
psychiatric symptoms, as a whole, is most consistent with a 
50 percent evaluation, the evaluation currently assigned.  
His psychiatric disability is not consistent with such 
serious impairment as to warrant the next higher evaluation, 
a 70 percent evaluation. 

Since this is an appeal from an initial evaluation assigned 
following an original grant of service connection, the Board 
has considered whether the veteran's disability varied in 
severity at any time over the relevant period so as to 
warrant "staged" ratings.  Although there were some 
variations in the symptoms observed during the relevant 
period, such as the severity of depression or extent of 
irritability, the severity of symptomatology due to PTSD did 
not vary significantly so as to meet the criteria for an 
evaluation in excess of the 50 percent evaluation assigned 
during any portion of the evaluation period.  Thus, a staged 
rating in excess of 50 percent is not warranted.

The evidence is not in equipoise to meet or approximate the 
criteria for a 70 percent evaluation or warrant a more 
favorable determination.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  

The veteran was not hospitalized for treatment of PTSD during 
this period.  The veteran was receiving regular treatment and 
taking medications, at least during a portion of the 
evaluation period, but there is no evidence that the 
veteran's treatment was of such frequency that it would not 
be encompassed within the current 50 percent evaluation.  
There is no evidence of any symptomatology or impact on 
employment that is not encompassed within the rating criteria 
for the assigned 50 percent evaluation.  In the absence of 
evidence of factors suggesting an unusual disability picture 
or factors not encompassed with the rating criteria, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

The appeal for an initial evaluation in excess of 50 percent 
for service-connected PTSD is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

